   Case: 2:19-cr-00261-JLG Doc #: 24 Filed: 04/23/20 Page: 1 of 5 PAGEID #: 75



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

United States of America

     v.                                    Case No. 2:19-cr-261

Terry Black

                              OPINION AND ORDER
     Defendant was indicted on December 19, 2019, for one count of
possession of a firearm by a person convicted of a misdemeanor
crime of violence and one count of felon in possession of a
firearm.    On January 14, 2020, the magistrate judge entered an
order of detention.           This matter is before the court on the
defendant’s motion for release from custody due to the COVID-19
pandemic.
     Defendant relies on 18 U.S.C. §3142(i), which states:
     The judicial officer may, by subsequent order, permit the
     temporary release of the person, in the custody of a
     United States marshal or another appropriate person, to
     the extent that the judicial officer determines such
     release to be necessary for preparation of the person’s
     defense or for another compelling reason.

18 U.S.C. §3142(i).           Defendant alleges that he is currently
detained in the Butler County Jail, and that his cell mate was
removed by jail personnel after either testing positive for COVID-
19 or being exposed to someone who tested positive.                   Defendant
argues that he is at greater risk of contracting the disease while
incarcerated at the Butler County Jail.           He also contends that his
detention poses obstacles to trial preparation due to visitation
restrictions at the jail which limit his counsel’s ability to
confer with him.      Defendant requests that he be released to his
mother’s    residence    on    home   confinement     pending    trial.          The
     Case: 2:19-cr-00261-JLG Doc #: 24 Filed: 04/23/20 Page: 2 of 5 PAGEID #: 76



government has filed a response in opposition to the motion.
       Defendant does not contest the basis for the original order of
detention.         The   pretrial     services      officer     recommended    that
defendant be detained because no conditions or combination of
conditions could guarantee the safety of the community and the
defendant’s appearance.           As to the risk of nonappearance, the
pretrial services officer noted defendant’s history of failure to
appear and absconding (defendant’s record includes the issuance of
three capiases for failure to appear, a 2009 conviction for failure
to appear, and absconding from probation in 2002), and inconsistent
information regarding defendant’s employment history. See Doc. 23.
The pretrial services officer also noted that defendant posed a
risk of danger to the community due to the nature of the current
offenses; his lack of compliance with probation (terms of probation
for previous state offenses were revoked in 2002 and 2016); his
history     of    domestic     violence        offenses   (defendant     has   five
convictions for domestic violence and one conviction for aggravated
assault); and his history of weapons use.
       The magistrate judge concluded that the government proved that
no   condition     or    combination      of    conditions      of   release   would
reasonably assure the safety of any other person and the community
and the defendant’s appearance as required.                  Doc. 16, p. 2.        The
magistrate judge noted the strong weight of the evidence against
defendant,       his   prior   criminal       history,    his   participation       in
criminal activity and violation of conditions while on probation,
his prior failure to appear in court as ordered, and his history of
violence or use of weapons.           Doc. 16, pp. 2-3.
       The affidavit submitted in support of the complaint, Doc. 1,


                                          2
   Case: 2:19-cr-00261-JLG Doc #: 24 Filed: 04/23/20 Page: 3 of 5 PAGEID #: 77



states that officers were called to the residence of Natasha Hardy,
who reported that defendant had a gun and beat her.               The officers
observed marks on her face and neck.          Defendant was encountered at
the residence and was placed in handcuffs.                He denied having a
firearm and claimed that Hardy had attacked him. Hardy stated that
defendant had begun staying with her after he was kicked out of his
mother’s home.       Hardy decided that she no longer wanted defendant
staying with her, and began packing his things.                At that point,
defendant struck her in the face and began to choke her.                   Hardy
alleged that when she attempted to get her cell phone, defendant
displayed a firearm and told her that he would kill her if she
called the police.         Hardy then ran from the apartment.                    She
consented to the search her residence, and officers found a loaded
nine-millimeter pistol in a black book bag.             When questioned after
his arrest, defendant claimed that his gun never came out of his
bag,    and   that   he   had   purchased    it   two    months   earlier        for
protection.     Doc. 1, pp. 2-3.
       The court agrees with the finding of the magistrate judge that
there is clear and convincing evidence that defendant’s release on
home confinement would pose a danger to the safety of others in the
community, and that no condition or combination of conditions would
guarantee his appearance if he is released.             Defendant now alleges
that he should be released on home confinement due to concerns
about COVID-19.        He is thirty-eight years old.              The pretrial
services report states that he is in good physical health. He does
not allege that he is particularly susceptible to COVID-19 for any
reason. There is one alleged case of COVID-19 at the Butler County
Jail.     There is no evidence that the facility is not taking


                                       3
   Case: 2:19-cr-00261-JLG Doc #: 24 Filed: 04/23/20 Page: 4 of 5 PAGEID #: 78



precautions to protect the inmates, and, in fact, defendant’s
motion indicates that the facility isolated an inmate who either
had COVID-19 or was exposed to someone who did.                   There is no
evidence that the facility is unprepared to implement suitable
quarantine procedures for inmates who test positive.
     Defendant seeks to return to his mother’s residence on home
confinement, even though his mother reportedly threw him out of her
house shortly before he was charged in the instant case. Defendant
has not established how releasing him on home confinement will
present any lesser risk of contracting COVID-19. Placing defendant
on home confinement would not prevent others from visiting him at
his residence and exposing him to the disease. Releasing defendant
on bond would also place at risk the pretrial services officer
charged with monitoring his compliance while on bond.                Defendant’s
record of criminal convictions and probation violations casts doubt
on whether he would comply with any shelter-in-place restrictions.
Defendant’s    release     in    the    community     would    not    guarantee
defendant’s safety and good health.          In contrast, as defendant has
indicated in his motion, access to the local jails is substantially
restricted.
     In regard to defendant’s claim that he is unable to assist his
counsel while in jail, counsel’s lack of access to the jails well
be taken into account in scheduling a trial date.                 In fact, all
trials scheduled prior to June 1, 2020, were recently continued
pursuant to General Order No. 20-08.            The court will ensure that
defendant and his counsel have sufficient time to prepare for trial
after the jail restrictions are lifted.
     The court concludes that the release of the defendant is not


                                       4
   Case: 2:19-cr-00261-JLG Doc #: 24 Filed: 04/23/20 Page: 5 of 5 PAGEID #: 79



necessary for the preparation of his defense or for any other
compelling reason, including the risk of exposure to COVID-19, and
that defendant’s continued detention is warranted based on the
relevant statutory factors. Defendant’s motion for release on bond
due to COVID-19 (Doc. 20) is denied.


Date: April 23, 2020                        s/James L. Graham
                                      James L. Graham
                                      United States District Judge




                                       5
